In The
                             Court of Appeals
                    Seventh District of Texas at Amarillo

                                  No. 07-15-00128-CV


                             LE NGUYEN, APPELLANT

                                          V.

   ELENA LOPEZ, INDIVIDUALLY AND AS OF REPRESENTATIVE OF AND ON
 BEHALF OF THE ESTATE OF JEANETTE LOPEZ AND CARISTINA AND MIGUEL
 LERMA, INDIVIDUALLY AND ON BEHALF OF BERNICE LERMA, A MINOR, AND
              ON BEHALF OF ALL KNOWN HEIRS, APPELLEE

                          On Appeal from the 17th District Court
                                  Tarrant County, Texas
          Trial Court No. 017-273517-14, Honorable Melody Wilkinson, Presiding

                                 September 22, 2015

                           MEMORANDUM OPINION
                Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

      On September 4, 2015, appellant, Le Nguyen, filed a “Suggestion of Bankruptcy.”

A copy of the “Notice of Bankruptcy Case Filing” under chapter 11 of the United States

Bankruptcy Code in United States Bankruptcy Court for the Northern District of Texas,

Cause No. 15-43500-rfn11, accompanied appellant’s “Suggestion of Bankruptcy.”

Appellant initiated the bankruptcy proceeding on August 31, 2015.
       Given the notice of bankruptcy and Texas Rule of Appellate Procedure 8.2, this

appeal is suspended until further order of this court. The parties are directed to take

such action as is appropriate to advise the clerk of this court of any change in the status

of appellant’s bankruptcy proceeding which would affect the status of this appeal,

including but not limited to the filing of a Motion to Reinstate.

                                                           Per Curiam




                                              2